Order sustaining certiorari order and annulling the determination of the board of standards and appeals in refusing to grant a variation of the building zone resolution, granting such a variation and directing the issuance of all requisite permits therefor reversed on the law and the facts, with costs, certiorari proceeding *623dismissed and the determination of the board of standards and appeals reinstated and confirmed. The showing before the board was of a character that afforded a basis for the determination at which it arrived. That determination denied a variance and should not have been disturbed. The Special Term in effect substituted its judgment for that of the board, which board is invested by statute with the power to pass upon such matters. Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ., concur